PER CURIAM.
Defendant Bosch appeals his convictions of trafficking in cocaine and unlawful possession of a firearm, contending that some of the evidence used against him was the product of an invalid consent search. We conclude that there was ample evidence to support the trial court’s findings that the consent was voluntary. See Denehy v. State, 400 So.2d 1216, 1217 (Fla.1980); Perez v. State., 536 So.2d 359, 360 (Fla. 3d DCA 1988). See generally 3 W. LaFave, Search & Seizure § 8.2(c), at 188-89 (2d ed. 1987).
Affirmed.